1    Kristin A. Zilberstein, Esq. (SBN: 200041)
     Jennifer R. Bergh, Esq. (SBN 305219)
2    Adam P. Thursby, Esq. (SBN 318465)
3    LAW OFFICES OF MICHELLE GHIDOTTI
     1920 Old Tustin Ave.
4    Santa Ana, CA 92705
     Ph: (949) 427-2010 ext. 1010
5    Fax: (949) 427-2732
6    kzilberstein@ghidottilaw.com

7    Attorney for Secured Creditor
     U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust, its successors and/or assignees
8
9
                              UNITED STATES BANKRUPTCY COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                         OAKLAND DIVISION
12
13
14   In Re:                                              )    CASE NO.: 18-42378
                                                         )
15   FIRENZE L. CASASOS                                  )    CHAPTER 13
                                                         )
16
                                                         )    OBJECTION TO CHAPTER 13
17            Debtor (s).                                )    PLAN
                                                         )
18                                                       )
                                                         )    Judge: Roger L. Efremsky
19
                                                         )
20                                                       )
                                                         )
21                                                       )
22                                                       )
                                                         )
23                                                       )
                                                         )
24                                                       )
25                                                       )
                                                         )
26                                                       )
                                                         )
27
28




                                                     1                                         18-42378
 Case: 18-42378         Doc# 20    Filed: 11/08/18       Entered: 11/08/18 11:53:20    Page
                                                                                 Objection      1 of 6
                                                                                           to Plan
1
2    TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
3            U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust, its successors and/or
4    assignees, (“Secured Creditor”) in the above-entitled Bankruptcy proceeding, hereby submits
5    the following Objections to Confirmation of the Chapter 13 Plan proposed by (“Debtor”)
6
     Casasos.
7
             Secured Creditor is entitled to receive payments pursuant to a Promissory Note which
8
     matures on 9/15/2035 and is secured by a Deed of Trust on the subject property commonly
9
     known as 3629 Whitworth Drive, Dublin, CA 94568. The approximate amount in default was
10
     $259,748.27, as will be described in a Proof of Claim; Secured Creditor files this Objection to
11   protect its interests.
12                                            ARGUMENT
13           Under 11 U.S.C. §1325, the provisions for plan confirmation in a Chapter 13 have been
14   set. Unless otherwise ordered, under 11 U.S.C. § 1326(a)(1), the Debtor shall commence making
15   the payments proposed by the Plan within 30 days after the Petition is filed. The Plan must
16   comply with all applicable provisions of 11 U.S.C. § 1325 to be confirmed. Based on the
17   foregoing, as more fully detailed below, the Plan cannot be confirmed as proposed.
18           A. MODIFICATION NOT POSSIBLE
19           1. The MMM Referral has not been initiated.
20           Pursuant to the Local Rules and General Order 29, Debtor must apply for a referral to
21   the MMM program to complete the modification review proposed in the Chapter 13 Plan.
22   However, Debtor has not yet submitted the application for referral to the MMM program. The
23   Plan cannot be confirmed because it is dependent upon a referral to the MMM program.
24           2. A Modification is not feasible.
25           Because of the Plan treatment provided for a referral to the MMM program, Secured
26   Creditor completed a preliminary review of the loan. The approximate loan balance is $612,000
27   with a Broker’s Price Opinion of $725,000. This balance and value would result in a cap
28   modification, but Debtor does not have sufficient income to qualify for a cap modification. As
     such, a modification is not feasible. Therefore, the Plan cannot be confirmed.


                                                     2                                         18-42378
 Case: 18-42378         Doc# 20    Filed: 11/08/18       Entered: 11/08/18 11:53:20    Page
                                                                                 Objection      2 of 6
                                                                                           to Plan
1            B. IMPERMISSIBLY MODIFIES SECURED CREDITOR’S RIGHTS
2            Under 11 U.S.C. §1322(b)(2), a Plan that modifies the rights of a creditor whose claim
3    is secured only by a security interest in real property that is debtor’s principal residence is
4    impermissible. As discussed above, Debtor will not qualify for a modification. As such, the
5    Plan must cure the arrears owed to Secured Creditor. However, such a Plan would not set forth

6    a reasonable schedule and time period for the payment of the arrearages owed to Secured

7    Creditor. The payoff period and monthly repayment amount proposed by the Debtor exceed a

8    reasonable arrangement in light of Debtor’s past non-payment history. The arrears owed to

9    Secured Creditor are approximately $259,748.27. To cure the pre-petition arrearages of

10   $259,748.27 over the term of the Plan within 60 months, Secured Creditor must receive a

11   minimum payment of $4,329.14 per month from the Debtor through the Plan. Debtor’s Plan

12   provides for payments to the Trustee in the amount of $3,320.55 per month for 60 months. For

13   plan treatment where the arrears are cured, Debtor has not provided sufficient funds to cure the

14   arrears over the term of the Plan within 60 months. Therefore, a Plan that cures the arrears is not

15   feasible.

16           C. THE PLAN IS NOT FEASIBLE – DEBTOR DOES NOT HAVE SUFFICIENT
                 INCOME
17
             Pursuant to Schedules I and J, Debtor has net income of $2,707.47. With this net
18
19   income, Debtor does not have sufficient net income for the proposed plan payment. As such,

20   the Plan is not feasible and not confirmable. Because Debtor does not qualify for a

21   modification, the alternative treatment of curing the arrears is not feasible either. To cure the

22   arrears, Debtor needs $4,329.14 per month in net income plus the mortgage payment plus the

23   funds to cure the arrears of the other creditors. Thus, Debtor does not have sufficient net
24   income for any Chapter 13 Plan, and the case should be dismissed under these circumstances.
25                                           CONCLUSION
26           Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
27   Objections specified above in order to be reasonable and to comply with applicable provisions
28




                                                      3                                         18-42378
 Case: 18-42378        Doc# 20     Filed: 11/08/18        Entered: 11/08/18 11:53:20    Page
                                                                                  Objection      3 of 6
                                                                                            to Plan
1    of the Bankruptcy Code. Secured Creditor respectfully requests that confirmation of the Chapter
2    13 Plan as proposed by the Debtor be denied.
3           WHEREFORE, Secured Creditor prays as follows:
4           1.     That confirmation of the Proposed Chapter 13 Plan be denied,
5           2.     For attorneys’ fees and costs herein, and
6           3.     For such other relief as this Court deems proper.
7
8    Dated: November 8, 2018                     LAW OFFICES OF MICHELLE GHIDOTTI

9
10                                               /s/ Kristin A. Zilberstein
                                                 Kristin A. Zilberstein, Esq.
11                                               Counsel for U.S. Bank Trust N.A., as Trustee of
12                                               the Igloo Series III Trust, its successors and/or
                                                 assignees
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                    4                                         18-42378
 Case: 18-42378       Doc# 20     Filed: 11/08/18       Entered: 11/08/18 11:53:20    Page
                                                                                Objection      4 of 6
                                                                                          to Plan
 1   Kristin Zilberstein, Esq. (SBN: 200041)
     Adam Thursby, Esq. (SBN: 318465)
 2   Jennifer Bergh, Esq. (SBN: 305219)
 3   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     LAW OFFICES OF MICHELLE GHIDOTTI
 4   1920 Old Tustin Ave.
     Santa Ana, CA 92705
 5   Ph: (949) 427-2010
 6   Fax: (949) 427-2732
     kzilberstein@ghidottilaw.com
 7
     Authorized Agent for Creditor
 8   U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust, its successors and/or assignees
 9
                               UNITED STATES BANKRUPTCY COURT
10
                  NORTHERN DISTRICT OF CALIFORNIA– OAKLAND DIVISION
11
12   In Re:                                               )   CASE NO.: 18-42378
                                                          )
13
     Firenze L Casasos,                                   )   CHAPTER 13
14                                                        )
              Debtors.                                    )   CERTIFICATE OF SERVICE
15                                                        )
                                                          )
16
                                                          )
17                                                        )
                                                          )
18                                                        )
19                                                        )
                                                          )
20
21                                    CERTIFICATE OF SERVICE
22
23            I am employed in the County of Orange, State of California. I am over the age of

24   eighteen and not a party to the within action. My business address is: 1920 Old Tustin
25   Avenue, Santa Ana, CA 92705.
26
              I am readily familiar with the business’s practice for collection and processing of
27
     correspondence for mailing with the United States Postal Service; such correspondence would
28




                                                      1
 Case: 18-42378          Doc# 20    Filed: 11/08/18 Entered:
                                       CERTIFICATE           11/08/18 11:53:20
                                                    OF SERVICE                            Page 5 of 6
 1   be deposited with the United States Postal Service the same day of deposit in the ordinary
 2   course of business.
 3
     On November 8, 2018 I served the following documents described as:
 4
                              OBJECTION TO CHAPTER 13 PLAN
 5
 6   on the interested parties in this action by placing a true and correct copy thereof in a sealed

 7   envelope addressed as follows:
 8
     (Via United States Mail)
 9   Debtor                                              Trustee
     Firenze L. Casasos                                  Martha G. Bronitsky
10   3629 Whitworth Drive                                P.O. Box 5004
11   Dublin, CA 94568                                    Hayward, CA 94540

12   Debtor’s Counsel                                    U.S. Trustee
     Grech Legal                                         Office of the United States Trustee
13   2000 Broadway St. #231                              Phillip J. Burton Federal Building
14   Redwood City, CA 94063                              450 Golden Gate Ave. 5th Fl., #05-0153
                                                         San Francisco, CA 94102
15
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
16
     the United States Postal Service by placing them for collection and mailing on that date
17   following ordinary business practices.

18   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
19   Eastern District of California

20   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
21
22           Executed on November 8, 2018 at Santa Ana, California

23   /s / Krystle Miller
     Krystle Miller
24
25
26
27
28




                                                     2
 Case: 18-42378        Doc# 20     Filed: 11/08/18 Entered:
                                      CERTIFICATE           11/08/18 11:53:20
                                                   OF SERVICE                             Page 6 of 6
